In an action for a declaration of the nullity of a certain easement agreement, for injunctive relief and for money damages, plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, dated November 15, 1972, which dismissed certain of the causes of action at the close of plaintiffs’ case in a non-jury trial and dismissed the remaining causes of action at the close of the entire case. Judgment modified, on the law, by adding thereto a provision declaring that the easement agreement is valid. As so modified, judgment affirmed, with one bill of costs to respondents appearing separately and filing separate briefs, jointly. As the complaint, in part, sought a declaratory judgment, a declaration should have been made with respect to the rights of the parties (see Lanza v. Wagner, 11 N Y 2d 317, 324; Einbinder v. Ancowitz, 38 A D 2d 721). Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.